United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       November 28, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                              No. 05-10086
                            Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CESAR CHRISTIAN FLORES-GUERRERO,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                            (:04-CR-41-ALL)
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges

PER CURIAM:*

     Defendant-Appellant Cesar Christian Flores-Guerrero (“Flores”)

appeals his convictions on charges of unlawful possession of a

firearm by an illegal alien and using fraudulent immigration

documents.      He   contends    that   the   district    court   erroneously

concluded that he was “illegally or unlawfully in the United

States” for purposes of 18 U.S.C. § 922(g)(5)(A).            Flores insists

that he   was   present   with    the   knowledge   and    authorization      of

immigration officials.     In support of this assertion, he relies on


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the fact that he had been released from immigration custody on bond

pending removal proceedings.      Flores also contends that he was in

the process of obtaining lawful status at the time he was arrested,

as evidenced by the fact that his wife had a Petition for Alien

Relative pending.

     An immigration bond does not confer lawful status on an alien

for purposes of 18 U.S.C. § 922(g)(5)(A). The purpose of releasing

an alien on bond is to release him from custody while removal

proceedings are pending, not to change his status.              See United

States v. Bravo-Muzquiz, 412 F.3d 1052, 1055 (9th Cir. 2005).

Furthermore, the fact that an alien has applied to adjust his

status “does not connote that the alien’s immigration status has

changed, as the very real possibility exists that the INS will deny

the alien’s application altogether.”        See United States v. Lucio,

___ F.3d ___, 2005 WL 2529686, *5 (5th Cir. Oct. 12, 2005).          Flores

entered the United States illegally, and he remained unlawfully and

illegally   in    the   United   States   for   purposes   of   18   U.S.C.

§ 922(g)(5)(A).

AFFIRMED.




                                     2